
	

113 HR 2917 IH: Financial Security Credit Act of 2013
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2917
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Serrano (for
			 himself, Mr. Hinojosa,
			 Mr. Doggett,
			 Mr. Conyers,
			 Mr. Richmond,
			 Mrs. Carolyn B. Maloney of New York,
			 Ms. Meng, Mr. Pierluisi, Ms.
			 Roybal-Allard, Ms.
			 Velázquez, Mr. Gutiérrez,
			 Mr. Cartwright,
			 Mr. Honda,
			 Ms. McCollum,
			 Mr. Sires,
			 Mr. Grijalva,
			 Mr. Vargas,
			 Mr. Nolan,
			 Mr. Castro of Texas,
			 Mr. Johnson of Georgia, and
			 Mr. Jeffries) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To promote savings by providing a tax credit for eligible
		  taxpayers who contribute to savings products and to facilitate taxpayers
		  receiving this credit and open a designated savings product when they file
		  their Federal income tax returns.
	
	
		1.Short titleThis Act may be cited as the
			 Financial Security Credit Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)The personal
			 savings rate reached historic lows in the past decade, and a lack of personal
			 savings was a major contributor to the depth and severity of the recession of
			 2007–2009.
			(2)Households
			 continue to lack the savings or structures to meet short-term and long-term
			 needs, as evidenced by the following:
				(A)According to the
			 Employee Benefit Research Institute, among full-time, full-year wage and salary
			 workers ages 21–64, only 54.5 per cent participated in a retirement plan in
			 2010.
				(B)According to the
			 Federal Deposit Insurance Corporation’s 2011 Survey of Unbanked and Underbanked
			 Households, an estimated 8.2 percent of United States households, approximately
			 10 million households, are unbanked. These households do not have a checking or
			 savings account. In total, 29.3 percent of households do not have a savings
			 account.
				(C)More than 1 in 4 American households lives
			 in asset poverty, meaning they lack the savings or other assets to
			 cover basic expenses (equivalent to what could be purchased with a poverty
			 level income) for three months if a layoff or other emergency leads to loss of
			 income. If assets that cannot easily be converted to cash, are excluded, such
			 as a home or a business, as many as 4 in 10 households live in liquid
			 asset poverty, meaning they lack the cash savings to survive three
			 months at the poverty line.
				(3)Savings make
			 families more resilient to financial shocks and more upwardly mobile, as
			 evidenced by the following:
				(A)Even small sums of
			 savings, $2,000 or less, have been shown to significantly reduce the incidence
			 of negative financial or material outcomes, such as foregoing adequate
			 nutrition.
				(B)Children born to
			 low-income, high saving parents are much more likely (71 percent) to move up
			 the economic ladder than children born to low-income, low-saving parents (50
			 percent) over a generation.
				(4)Successful pilot
			 programs have been run in cities as diverse as Houston, Texas; Newark, New
			 Jersey; New York City, New York; San Antonio, Texas; and Tulsa, Oklahoma. These
			 programs, run through Volunteer Income Tax Assistance sites serving only a
			 fraction of potentially eligible tax filers in each city, have shown that tax
			 filers with low incomes can and will save when presented with the right
			 incentive at the right moment.
			(5)It is in the
			 economic interests of the United States to promote savings among all members of
			 society, regardless of income.
			3.Financial
			 security credit
			(a)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 36C the
			 following new section:
				
					36D.Financial
				security credit
						(a)Allowance of
				creditThere shall be allowed as a credit against the tax imposed
				by this subtitle for a taxable year an amount equal to the lesser of—
							(1)$500, or
							(2)50 percent of the
				total amount deposited or contributed by the taxpayer in accordance with
				subsection (b)(1) into designated savings products during such taxable
				year.
							(b)Limitations
							(1)Credit must be
				deposited in or contributed to designated savings productNo
				amount shall be allowed as a credit under subsection (a) for a taxable year
				unless the taxpayer designates on the taxpayer’s return of tax for the taxable
				year that the amount of the credit for such taxable year be deposited in or
				contributed to one or more designated savings products of the taxpayer and the
				Secretary makes such deposits or contributions to the designated savings
				products.
							(2)Limitation based
				on adjusted gross income
								(A)In
				generalThe amount of the credit allowable under subsection (a)
				shall be reduced (but not below zero) by an amount which bears the same ratio
				to the amount of such credit (determined without regard to this paragraph)
				as—
									(i)the amount by
				which the taxpayer’s adjusted gross income exceeds the threshold amount, bears
				to
									(ii)$15,000.
									(B)Threshold
				amountFor purposes of subparagraph (A), the term threshold
				amount means—
									(i)$55,500 in the case of a joint
				return,
									(ii)$41,625 in the
				case of an individual who is not married, and
									(iii)50 percent of
				the dollar amount in effect under clause (i) in the case of a married
				individual filing a separate return.
									For
				purposes of this subparagraph, marital status shall be determined under section
				7703.(c)Designated
				savings productFor purposes of this section, the term
				designated savings product means any of the following:
							(1)A qualified
				retirement plan (as defined in section 4974(c)).
							(2)A qualified tuition program (as defined in
				section 529).
							(3)A Coverdell education savings account (as
				defined in section 530).
							(4)A United States savings bond.
							(5)A certificate of deposit (or similar class
				of deposit) with a duration of at least 8 months.
							(6)A savings account.
							(7)Any other type of
				savings product considered to be appropriate by the Secretary for the purposes
				of this section.
							(d)Special
				rules
							(1)Tax refunds
				treated as deposited or contributed in current taxable yearFor
				purposes of subsection (a)(2), the amount of any overpayment of taxes refunded
				to the taxpayer (reduced by any amount attributable to the credit allowed under
				this section by reason of being considered as an overpayment by section
				6401(b)) and designated for deposit in or contribution to a designated savings
				product of the taxpayer shall be treated as an amount deposited or contributed
				in the taxable year in which so deposited or contributed.
							(2)Maintenance of
				depositNo contribution or deposit shall be taken into account
				under subsection (a) unless such contribution or deposit remains in the
				designated savings product for not less than 8 continuous months.
							(3)Reduction in
				deposits in designated savings products
								(A)In
				generalThe amount of deposits or contributions taken into
				account under subsection (a) shall be reduced (but not below zero) by the
				aggregate amount of distributions (other than interest from designated savings
				products specified in paragraphs (4), (5), (6), and (7) of subsection (c)) from
				all designated savings products of the taxpayer during the testing period. The
				preceding sentence shall not apply to the portion of any distribution which is
				not includible in gross income by reason of a trustee-to-trustee transfer or a
				rollover distribution.
								(B)Testing
				periodFor purposes of subparagraph (A), the testing period, with
				respect to a taxable year, is the period which includes—
									(i)such taxable
				year,
									(ii)the 2 preceding
				taxable years, and
									(iii)the period after
				such taxable year and before the due date (including extensions) for filing the
				return of tax for such taxable year.
									(C)Other
				rulesRules similar to subparagraphs (C) and (D) of section
				25B(d)(2) shall apply for purposes of this paragraph.
								(4)Denial of double
				benefitNo credit shall be allowed under section 25B with respect
				to any deposit for which a credit is allowed under this section.
							(5)Coordination
				with other refundable creditsThe credit allowed by subsection
				(a) shall be taken into account after taking into account the credits allowed
				by (or treated as allowed by) this subpart (other than this section).
							(e)Inflation
				adjustments
							(1)Credit
				limitIn the case of any taxable year beginning in a calendar
				year after 2023, the dollar amount in subsection (a)(1) shall be increased by
				an amount equal to—
								(A)such dollar
				amount, multiplied by
								(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2012 for calendar year 1992 in subparagraph (B)
				thereof.
								(2)AGI
				thresholdsIn the case of any taxable year beginning in a
				calendar year after 2013, each of the dollar amounts in clauses (i) and (ii) of
				subsection (b)(2)(B) shall be increased by an amount equal to—
								(A)such dollar
				amount, multiplied by
								(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2012 for calendar year 1992 in subparagraph (B)
				thereof.
								(3)Rounding
								(A)Credit
				limitIf any increase under paragraph (1) is not a multiple of
				$10, such increase shall be rounded to the next lowest multiple of $10.
								(B)AGI
				thresholdsIf any increase
				under paragraph (1) is not a multiple of $100, such increase shall be rounded
				to the next lowest multiple of $100.
								(f)RegulationsNot
				later than 12 months from date of enactment of this section, the Secretary
				shall issue such regulations or other guidance as the Secretary determines
				necessary or appropriate to carry out this section, including regulations or
				guidance—
							(1)to ensure that designated savings products
				are subject to appropriate reporting requirements, including the reporting of
				contributions and other deposits during the calendar year, end of calendar year
				account balances, and earnings from designated savings products specified in
				paragraphs (4), (5), (6), and (7) of subsection (c),
							(2)to carry out the
				maintenance of deposit provisions under subsection (d)(2), and
							(3)to prevent avoidance of the purposes of
				this
				subsection.
							.
			(b)Conforming
			 amendments
				(1)Section 1324(b)(2)
			 of title 31, United States Code, is amended by inserting 36D,
			 after 36B,.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to section
			 36C the following new item:
					
						
							Sec. 36D. Financial security
				credit.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
			4.Opening of
			 accounts on Federal income tax returns to facilitate savings
			(a)Notification of
			 option
				(1)In
			 generalThe Commissioner of
			 Internal Revenue shall notify individuals who may qualify for a credit under
			 section 36D of the Internal Revenue Code of 1986 but fail to provide sufficient
			 information to allow the Secretary to deposit or contribute the credit amount
			 to a designated savings product that they have the option of an electronic
			 direct deposit and that they may be eligible for the financial security credit
			 under section 36D of the Internal Revenue Code of 1986 if they deposit a refund
			 or a portion of their refund in any designated savings product.
				(2)Method of
			 notificationThe notification under paragraph (1) shall be made
			 through—
					(A)a public awareness
			 program undertaken by the Secretary of the Treasury, in concert with the
			 Commissioner of the Internal Revenue and others as necessary, beginning not
			 later than 6 months after the date of the enactment of this Act;
					(B)tax return
			 preparers and low-income taxpayer clinics; and
					(C)the inclusion of
			 such a notice in the instruction material for any Federal income tax
			 return.
					(b)Establishment of
			 designated account programThe Secretary of the Treasury shall
			 develop, in consultation with the Federal Management System, a program to
			 minimize the delivery of non-electronic Federal income tax refunds by
			 depositing refunds electronically to a safe, low-cost account held by a
			 depository institution. This program shall include—
				(1)provisions for
			 such tax refunds to be deposited into a designated account;
				(2)establishment of account parameters with
			 respect to minimum balance requirements, limitations on overdrafts, overdraft
			 fees, other fees, and additional requirements;
				(3)establishment of
			 means for the taxpayer to access the account electronically and to have timely,
			 direct access to the funds in the account; and
				(4)provisions to
			 allow taxpayers to open an account with their Federal income tax refunds
			 through financial service providers, so long such account is held at a
			 depository institution insured under the Federal Deposit Insurance Act or a
			 credit union insured under the Federal Credit Union Act.
				(c)Effective
			 dateThe notification under subsection (a) and the program under
			 subsection (b) shall be effective with respect to Federal income tax returns
			 for taxable years beginning after December 31, 2013.
			
